Guerry, J.
1. Assignments of error in a petition for certiorari must be specific, and when based on rulings of the trial court must specifically point out the reasons why the rulings are error. Wall v. Hawker Pottery Co., 27 Ga. App. 255; Callaway v. Atlanta, 6 Ga. App. 354; Civil Code (1910), § 5183. Measured by this rule, there are no valid special assignments of error in the petition for certiorari.
2. The evidence amply supports, if not demands, the verdict, and the judge did not err in overruling the certiorari.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.